             Case 2:18-cv-02347-MTL Document 238 Filed 03/17/21 Page 1 of 4




1    Marc J. Victor, SBN 016064
     Jody L. Broaddus, SBN 020122
2    ATTORNEYS FOR FREEDOM
     3185 South Price Road
3
     Chandler, Arizona 85248
4    Phone: (480) 755-7110
     Fax: (480) 857-0150
5    Marc@AttorneysForFreedom.com
6    Jody@AttorneysForFreedom.com
     Attorneys for Plaintiffs
7
                            IN THE UNITED STATES DISTRICT COURT
8
                             IN AND FOR THE DISTRICT OF ARIZONA
9
10    Johnny Wheatcroft and Anya Chapman, as            Case No.: 2:18-cv-02347-SMB
      husband and wife, and on behalf of minors J.
11    W. and B. W.,
12                         Plaintiffs,                   PLAINTIFFS’ REPLY IN SUPPORT
                                                         OF THEIR MOTION REGARDING
13    v.                                                  THE CONFLICT OF INTEREST
                                                             AMONG DEFENDANTS
14    City of Glendale, a municipal entity; Matt
      Schneider, in his official and individual
15    capacities; Mark Lindsey, in his official and
      individual capacities; and Michael Fernandez,
16    in his official and individual capacities;
17                         Defendants.
18
19          Plaintiff Johnny Wheatcroft, individually, and on behalf of minors J.W. and B.W.
20   (collectively, “Plaintiffs”), respectfully submit this reply to the motion seeking the Court’s
21   assistance in connection with conflicts of interest among the Defendants which are represented by
22   the same counsel.
23                                             ARGUMENT
24          Contrary to Defendants’ position, Plaintiffs are not moving to disqualify defense counsel
25   in this matter at this time. However, if the individual Defendants are not afforded separate counsel
26
              Case 2:18-cv-02347-MTL Document 238 Filed 03/17/21 Page 2 of 4




1    for purposes of settlement discussions, defense counsel will be put into a position that creates a
2    non-waivable conflict that would result in disqualification as to all Defendants, which would
3    likely result in a delay in this matter.
4           With the approaching deadline for settlement talks, Plaintiffs are seeking the Court’s
5    guidance and assistance given the nature of non-waivable conflicts that would exist if defense
6    counsel is exposed to positions that would materially limit his ability to advise, recommend, or
7    carry out an action for one client that may not be in the best interest of another client. Such
8    exposure would subject defense counsel to a complete disqualification as to all Defendants, which
9    would likely cause a delay in this matter.
10          Plaintiffs have made numerous attempts to try to resolve this matter since July of 2018, but
11   with absolutely no reciprocal efforts by the Defendants in any manner whatsoever. The deadline
12   for settlement talks in this case is March 26, 2021, and the parties are scheduled to engage in
13   settlement talks on March 24, 2021. To avoid futility of informal settlement discussions, separate
14   counsel for the individuals would assist in settlement talks and likely result in resolution of some,
15   if not all, of the claims in this matter.
16          The individual Defendants have personal exposure in this matter, especially given that they
17   are represented under a reservation of rights and subject to an adverse award for punitive damages.
18   Defendant Glendale is not subject to punitive damages and, therefore, it does not have personal
19   exposure to a punitive damage award. Further, Defendant Glendale is self-insured up to a certain
20   amount, and it is covered by insurance without any reservation of rights.
21          Defendant Schneider is under investigation by Arizona and Federal agencies, which may
22   result in criminal charges for which Plaintiffs would be allowed to assert rights as victims. Under
23   Arizona law, a governmental entity is not vicariously liable for certain criminal acts of its
24   employees. Thus, Defendant Glendale may benefit from a criminal conviction of Defendant
25   Schneider. Further, as victims in any potential criminal proceedings, Plaintiffs would be able to
26



                                                     -2-
             Case 2:18-cv-02347-MTL Document 238 Filed 03/17/21 Page 3 of 4




1    seek restitution, which opens the door to alternative avenues for collection and may put Defendant
2    Schneider’s retirement or pension funds at risk. Given Schneider is being represented under a
3    reservation of rights, subject to personal exposure and punitive damages in this lawsuit, and at a
4    risk of restitution in the criminal proceedings, Defendant Schneider’s interests to protect himself
5    and his family create settlement options not available to, and in direct conflict with, Defendant
6    Glendale.
7           Since the individual Defendants likely have information that would be adverse to the other
8    individual Defendants as well as to Defendant Glendale, and given their personal exposure, the
9    individual Defendants have interests that open the door to alternative settlement options that
10   would directly conflict with Defendant Glendale. Further, certain Defendants may be willing to
11   resolve their claims, which may be to the detriment of the other Defendants. Indeed, the potential
12   resolution by some of the Defendants may be in their personal best interests but increase the
13   exposure to the other Defendants. Thus, defense counsel would be materially limited in his ability
14   to advise, recommend, or carry out an action for one client that may not be in the best interest of
15   another client during settlement discussions.
16          Plaintiffs are trying to avoid disqualification as it would be likely to delay this matter.
17   Settlement discussions may not resolve this matter, especially given Defendants’ refusal to engage
18   in any settlement talks for over two and half years. If no settlement is reached, a non-waivable
19   conflict may not exist, which may potentially prevent disqualification and avoid a delay in this
20   matter. Therefore, to avoid any delays and potential disqualification, separate counsel is necessary
21   for the individual Defendants.
22                                            CONCLUSION
23          For the reasons set forth herein, Plaintiffs respectfully seek the Court’s guidance and
24   request an Order requiring separate counsel be afforded to the individually named Defendants due
25   to non-waivable conflicts.
26



                                                     -3-
             Case 2:18-cv-02347-MTL Document 238 Filed 03/17/21 Page 4 of 4




1           RESPECTFULLY SUBMITTED this 17th day of March, 2021.
2
3                                                         ATTORNEYS FOR FREEDOM
4
                                                          By: /s/ Jody L. Broaddus
5                                                         Jody L. Broaddus, Esq.
6                                                         Marc J. Victor, Esq.
                                                          Attorneys for Plaintiffs
7
                                      CERTIFICATE OF SERVICE
8
            I hereby certify that on this 17th day of March, 2021, I electronically transmitted the
9
     foregoing to the Clerk’s office using the CM/ECF system for filing and transmittal of a Notice of
10
     Electronic filing to the following registrants to:
11
                                           Joseph J. Popolizio
12                                            Ian C. Beck
13                               JONES, SKELTON & HOCHULI, P.L.C.
                                   40 North Central Avenue, Suite 2700
14                                      Phoenix, Arizona 85004
15
16                                                        By: /s/Heather Wilson
                                                                 Heather Wilson
17
18
19
20
21
22
23
24
25
26



                                                      -4-
